Leave to appeal is granted, and it is further ORDERED that the order of the Appellate Division of March 8, 1982 is summarily modified to the end that the matter is remanded to the Superior Court, Law Division and that the complaint in the Tax Court (16-15054A1-81) is transferred to the Superior Court, Law Division and consolidated with the matter remanded from *234the Appellate Division; and it is further ORDERED that the consolidated matter be heard pursuant to the order of the Supreme Court of July 10, 1981, a copy of which is appended hereto.
ORDERED that, pursuant to N.J. Const. (1947), Art. 6, § 2, ¶ 3; Art. 6, § 5, ¶ 4 and Art. 6, § 7, ¶ 2, when relief in lieu of a prerogative writ is sought with respect to any matter then pending in the Tax Court involving a state or local tax, including enforcement of an order or judgment of the Tax Court or county board of taxation, the action shall be transferred to the Superior Court, Law Division, and, for the purpose of having such claim adjudicated, unless good cause to the contrary is shown, the matter shall be heard by a judge of the Tax Court who has been temporarily assigned to the Superior Court, Law Division, by the Chief Justice. FURTHER ORDERED that, if an action in lieu of prerogative writ is brought in the Superior Court, Law Division, relating to any judgment of or any action pending in the Tax Court, the Assignment Judge may assign the matter to a judge of the Tax Court who has been temporarily assigned to the Superior Court, Law Division, by the Chief Justice. FURTHER ORDERED that all filings in the Superior Court, Law Division and the Tax Court in matters covered by this Order shall be docketed and retained in accordance with procedures adopted by the Clerks of the affected courts, subject to the approval of the Administrative Director of the Courts.